Citation Nr: 0829347	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-39 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Eligibility for educational assistance benefits under Chapter 
1606, Title 10, United States Code, from April 2, 1999.
 

ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from March 1979 to March 
1982 in the Army.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).  In that decision the RO denied 
entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code.  The veteran perfected an 
appeal as to that denial.


FINDING OF FACT

The veteran had active duty service from March 21, 1979 to 
March 19, 1982; and the Department of Defense (DOD) has 
determined that the veteran's Chapter 1606 eligibility began 
on April 2, 1989, because of service in Selected Reserves 
(U.S. Army Reserves). 


CONCLUSION OF LAW

The requirements for basic eligibility for educational 
assistance benefits under Chapter 1606, Title 10, United 
States Code, for the period from April 2, 1999, have not been 
met. 10 U.S.C.A. §§ 16131, 16132, 16133 (West 2002); 38 
C.F.R. §§ 21.7540, 21.7550, 21.7551 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran appealed the RO's decision to deny educational 
assistance benefits under Chapter 1606, Title 10, United 
States Code, for the period from April 2, 1999.  The RO 
denied the veteran's July 2006 application for educational 
assistance on the basis that the time limit for eligibility 
had expired.  The Department of Defense established April 2, 
1989 as the date the veteran became eligible for educational 
assistance; and the veteran has not disputed this date or the 
dates of the training for which he claims educational 
assistance benefits.  

In cases such as this in which the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, and thus VA's duties to notify and to 
assist are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Manning v. Principi, 16 
Vet. App. 534 (2002); Barger v. Principi, 16 Vet. App. 132 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  

In other words, because the law and not the evidence is 
dispositive in the instant case, additional factual 
development would have no bearing in the ultimate outcome.  
Accordingly, VCAA can have no effect on this appeal.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim.")

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress. This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard. 
The Reserve components decide who is eligible for the 
program. VA makes the payments for the program.  Chapter 1606 
assists eligible persons to further their education after 
high school.  It provides educational assistance for people 
enrolled in approved programs of education or training.  It 
is the first such program that does not require service in 
the active Armed Forces in order to qualify.  38 C.F.R. 
§§ 21.7520, 21.7540.  A reservist may use a maximum of 36 
months of entitlement under Chapter 1606. 38 C.F.R. § 
21.7570.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code.  A 
reservist initially becomes eligible when he enlists, 
reenlists, or extends an enlistment as a reservist so that 
the total period of obligated service is at least 6 years 
from the date of such enlistment, reenlistment, or extension.  
38 C.F.R. § 21.7540.  If a reservist is serving in the 
Selected Reserve, but does not have a 6 year contract, he 
does not have a basic eligibility date.  The basic 
eligibility date is the date on which service commences for 
the contracted 6 year period. A reservist's period of 
eligibility expires effective the earlier of the following 
two dates:

 (1) the last day of the 10-year period beginning 
on the date the reservist becomes eligible for 
educational assistance; or 

(2) the date of separation from the Selected 
Reserve.  38 C.F.R. § 21.7550(a). 

The reservist may still use the full 10 years if he leaves 
the Selected Reserve because of (1) a disability that was not 
caused by misconduct, (2) the reservist's unit was 
inactivated during the period from October 1, 1991, through 
September 30, 1999, or (3) in certain instances, when the 
reservist is involuntarily separated.  
38 C.F.R. §21.7550(c), (d).  In the instant matter, there is 
no evidence of record that any of these three provisions 
apply.

Applicable law also establishes that a veteran's eligibility 
may be resumed after Reserve duty status ends if the veteran 
returns to the Selected Reserve within one year. 38 U.S.C.A. 
§ 3012.  Also, laws and regulations pertaining to educational 
assistance under Chapter 1606, Title 10, United States Code 
provide that a determination of an individual's eligibility 
for Chapter 1606 benefits is to be made by the Armed Forces. 
38 C.F.R. § 21.7540(a).

The basic facts in this case are not in dispute.  In this 
case, Department of Defense Chapter 1606 Data Records 
(pertaining to the veteran's Chapter 1606 Education Award) 
reflect that the service department determined that 
eligibility for education benefits under Chapter 1606 began 
on April 2, 1989:  DOD certified the appellant as being 
eligible for education benefits under Chapter 1606, beginning 
April 2, 1989.  The service department findings are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 
532 (1992).  

An enrollment certification document shows that the veteran 
was enrolled the claimed program-an associate of general 
studies program-from September 25, 2006 to December 16, 
2006.  Given that the period of eligibility began on April 2, 
1989, in this case, the ending date of eligibility was the 
last day of the 10-year period beginning on the date the 
reservist becomes eligible for educational assistance.  That 
is, the ending date of eligibility was April 2, 1999.  38 
C.F.R. § 21.7550(a).  Thus, the veteran was not eligible for 
Chapter 1606 benefits as of that date; and his claim for 
educational assistance benefits for undergraduate training 
for which the veteran was enrolled from September to December 
2006 must be denied. 

The veteran contends that he is entitled to the Chapter 1606 
benefits as claimed.  In his notice of disagreement and 
substantive appeal, his only argument was that he was 
initially notified that he met the requirements but was later 
notified that he did not.  The RO did notify the veteran in 
July 2006 that he met basic eligibility requirements for 
educational benefits under Montgomery GI Bill-Selected 
Reserve (MGIB-SR).  Nevertheless, while he met basic 
eligibility requirements for entitlement to educational 
benefits under Chapter 1606, as the RO notified him in the 
August 2006 letter, he failed to enroll in the training 
claimed for until after the 10-year period of eligibility 
ended in April 2, 1999.

The Board acknowledges the appellant's contentions, but notes 
the law is clear that VA may only pay educational assistance 
benefits to an eligible person under the provisions of the 
law.  Neither the RO nor the Board is free to disregard laws 
and regulations enacted for the administration of VA 
educational programs.  The eligibility requirements for 
educational assistance are prescribed by Congress and 
regulations enacted by the Armed Forces and VA.    

In short, the claim for education benefits under Chapter 1606 
must be denied because DOD has determined that his 
eligibility commenced on April 2, 1989; under pertinent 
regulation, eligibility for those benefits was terminated ten 
years later, as of April 2, 1999; and the claimed for 
training occurred after April 2, 1999.

A reservist's period of eligibility expires effective the 
earlier of the following dates: (1) the last day of the 10-
year period beginning on the date the reservist becomes 
eligible for educational assistance; or (2) the date of 
separation from the Selected Reserve. 38 C.F.R. § 21.7550(a).  
DOD has not indicated that the veteran separated from the 
Selected Reserve prior to the end of that 10-year period; 
therefore, the veteran's eligibility would expire at the end 
of the 10-year period cited above. 

Based on the foregoing, the Board finds that the veteran is 
not entitled to educational benefits under Chapter 1606, 
Title 10, United States Code, from April 2, 1999.  The claim 
must be denied based on a lack of entitlement under the law. 
See Sabonis, supra.


ORDER

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code, from April 2, 1999, is 
denied.
 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


